United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7060                                                September Term, 2020
                                                                     1:18-cv-03028-KBJ
                                                      Filed On: February 5, 2021
Moreh J. Buchanan, also known as Ray
Baby, doing business as Ray Baby-Fairplay
Recordings,

             Appellant

      v.

Sony Music Entertainment Inc., et al.,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Pillard, Katsas, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

         FURTHER ORDERED AND ADJUDGED that the district court’s May 26, 2020
order be affirmed. The district court correctly concluded that appellant failed to state a
claim for copyright infringement. Most of the songs that appellant claims were infringed
were not registered with the U.S. Copyright Office before appellant filed suit and thus
cannot form the basis of a copyright action. See 17 U.S.C. § 411(a) (“[N]o civil action
for infringement . . . shall be instituted until preregistration or registration of the
copyright claim has been made in accordance with this title.”); Fourth Est. Pub. Benefit
Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019). As to his song that was
registered, appellant has failed to plausibly allege that appellees had access to his
registered work or that there are substantial similarities between protectable aspects of
his registered work and the allegedly infringing works. See Reader's Digest Ass’n, Inc.
v. Conservative Digest, Inc., 821 F.2d 800, 806 (D.C. Cir. 1987). Additionally, to the
                  United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-7060                                                  September Term, 2020

extent appellant attempts to raise a claim for copyright infringement pertaining to
another registered work of his on appeal, that claim was expressly waived before the
district court and cannot be resurrected on appeal. See Kingman Park Civic Ass’n v.
Williams, 348 F.3d 1033, 1039 (D.C. Cir. 2003). Lastly, appellant has forfeited any
challenge to the district court’s dismissal of his tort claims by failing to raise it on appeal.
See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir.
2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                         Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk




                                            Page 2